

117 S1472 IS: Improving Spectrum Coordination Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1472IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Wicker (for himself, Mr. Thune, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission and the National Telecommunications and Information Administration to update the Memorandum of Understanding on Spectrum Coordination, and for other purposes.1.Short titleThis Act may be cited as the Improving Spectrum Coordination Act of 2021.2.Improved coordination between the FCC and the NTIA(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission; (2)the term Memorandum means the Memorandum of Understanding on Spectrum Coordination executed by the Commission and the Administration on January 31, 2003; and(3)the term NTIA means the National Telecommunications and Information Administration.(b)UpdatesNot later than 60 days after the date of enactment of this Act, the Commission and the NTIA shall update the Memorandum to—(1)outline general processes for addressing technical, procedural, and policy differences regarding frequency allocation and related conditions and standards;(2)create a process for the resolution of non-routine policy disputes between the Commission and the NTIA, including specific timelines for an expeditious resolution;(3)clarify that—(A)Congress designated the NTIA to serve as the sole agency responsible for managing spectrum assigned to Federal agencies, and that, as a result, the NTIA represents Federal agencies in addressing technical, procedural, and policy differences regarding frequency allocation with the Commission, consistent with section 103(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 902(b)); and (B)the representation by the NTIA described in subparagraph (A) should involve the expertise of the NTIA in technical, engineering, and policy matters;(4)ensure that scientific analyses and testing are considered in actions involving spectrum allocation and standards;(5)ensure that short-, medium-, and long-term implications of spectrum policy and strategy are considered;(6)outline general processes for how the Commission and the NTIA will form staff standing working groups with regular meetings to discuss spectrum planning by the Commission and the NTIA;(7)outline general processes for how the Commission and the NTIA will jointly interact and consult with the Department of State in matters regarding international spectrum coordination proceedings; and(8)endeavor to ensure—(A)the efficient use of frequencies assigned to Federal agencies, consistent with the responsibilities of the NTIA under section 103(b)(2)(U) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 902(b)(2)(U)); and(B)that frequencies not required for the present or identifiable future needs of the Federal Government are reallocated to non-Federal Government users wherever possible.(c)Periodic updatesNot later than 3 years after the date on which the Commission and the NTIA update the Memorandum under subsection (b), and every 4 years thereafter, the Commission and the NTIA shall update the Memorandum to reflect changing technological, procedural, and policy circumstances.(d)ReportNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Commission and the NTIA shall submit to Congress a report on joint spectrum planning activities.